PER CURIAM:
Georgia Green appeals the district court’s order dismissing her civil action under 42 U.S.C. § 1983 (2000) for failure to properly exhaust administrative remedies. In her informal brief, Green fails to address this dispositive issue. Therefore, Green has waived appellate review of that issue. See 4th Cir. R. 34(b) (limiting review to issues raised in the informal brief); see also Edwards v. City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir.1999) (finding failure to raise issue in opening brief constituted abandonment of that issue). Accordingly, we modify the district court’s order to reflect that the dismissal is without prejudice, and affirm the order as modified. See Green v. Durboraw, No. 8:06-cv-01608-PJM (D.Md. Jan. 31, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.